Dismissed and Memorandum Opinion filed June 8, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00157-CR

                    TYREN CHEDALE ALLEN, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1583342

                         MEMORANDUM OPINION

      Appellant was charged with possession of a controlled substance. He pleaded
not guilty to that charge, but a jury found otherwise. After the jury returned its
verdict, appellant agreed to plead true to two enhancement allegations in exchange
for a negotiated sentence of twenty-five years’ imprisonment, which was the
minimum term of imprisonment that appellant would have faced if the enhancement
allegations had been submitted to the finder of fact and were found to have been
true. See Tex. Penal Code § 12.42(d). As part of this negotiation, appellant also
agreed on the record to waive his right of appeal. The trial court rendered a judgment
consistent with the negotiation and signed a certification stating that “the defendant
has waived the right of appeal.”

       Despite the waiver, appellant filed a notice of appeal. On our own motion, we
issued a notice expressing our intent to dismiss the appeal for lack of jurisdiction.
See Tex. R. App. P. 25.2(a)(2). Appellant responded to the notice by referring to an
amended certification, which stated—contrary to the trial transcript—that this
criminal case “is not a plea-bargain case, and the defendant has the right of appeal.”

       The State moved to dismiss the appeal, or in the alternative, to abate the appeal
for the trial court to clarify its certification. We abated the appeal with instructions
for the trial court to clarify its certification.

       The trial court then signed a second amended certification stating that this
criminal case “is a plea-bargain case, but the trial court has given permission to
appeal, and the defendant has the right of appeal.” The trial court subsequently
withdrew that certification, explaining that it had been entered in error. The trial
court then signed a third amended certification, which states that this criminal case
“is a plea-bargain case, and the defendant has NO right of appeal.”

       This third amended certification has been included in the record on appeal,
and it is supported by the trial transcript. Since the filing of this certification,
appellant has not filed any sort of response demonstrating that this court has
appellate jurisdiction. We conclude that we do not have appellate jurisdiction and
accordingly dismiss the appeal. See Tex. R. App. P. 25.2(d).1

       1
          Before we abated this appeal, the State filed a brief and requested in a cross-point that we
modify the trial court’s judgment to correct a clerical error in the description of the offense of
conviction. In light of our conclusion that we lack appellate jurisdiction, we do not reach this cross-
point. But nothing in this opinion should be construed as precluding the State from filing in the
trial court a motion for judgment nunc pro tunc. See Alvarez v. State, 605 S.W.2d 615, 617 (Tex.
                                                  2
                                             /s/       Tracy Christopher
                                                       Chief Justice


Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




Crim. App. 1980) (“Even though thirty days have passed after the entry of a judgment, a trial court
retains the power to enter a nunc pro tunc order correcting any ‘clerical error’ which may appear
in the judgment.”).

                                                   3